Poch, J. This is an action brought by United Fire and Casualty Company, Claimant, as the subrogee of John Larkin, for damages to an automobile owned by John Larkin. On October 26, 1974, Terry Phillips, an inmate at the Illinois Youth Center in St. Charles, Illinois, escaped from the Center. Allen Strossta, the Assistant Superintendent of the Center, stated that the escape occurred as a result of the failure of the cottage supervisors to communicate with each other as to the whereabouts of Phillips and three other inmates. Three days after the escape, Phillips was spotted driving a stolen automobile by Deputy Rick A. Nelson of the Mercer County Sheriffs Department. In an attempt to elude Deputy Nelson, Phillips drove the stolen vehicle into a 1969, Chevrolet Camero which was lawfully parked. The parked vehicle belonged to Mr. John Larkin of Viola. The damage to the Larkin vehicle was in the amount of $153.49. This amount was paid to Mr. Larkin by the Claimant. United Fire and Casualty is prosecuting this claim as the subrogee of John Larkin. The State of Illinois is not an insurer and is liable for damages caused by an escaped inmate of a State Institution only if negligent in allowing an inmate to escape. (Dixon Fruit Company, et al., v. State of Illinois, 22 Ill.Ct.Cl. 271; Malloy v. State of Illinois, 18 Ill.Ct.Cl. 137). The sole issue here is whether the State of Illinois was negligent in allowing Terry Phillips to escape from the Illinois Youth Center in St. Charles, Illinois. In view of the past record of Terry Phillips, the Respondents should have exercised more restrictive control over the movements of Phillips. Despite the prior escapes of Phillips, the State failed to put Phillips in a higher security situation. The failure of the cottage supervisors to be aware of Phillips’ movements coupled with the history of escapes by Phillips clearly establishes negligence on the part of the Respondent in allowing Terry Phillips to escape from the Illinois Youth Center in St. Charles, Illinois. It is the opinion of this Court that the evidence offered by the Claimant is sufficient to establish a prima facie case of negligence on the part of the Respondent. Claimant is hereby awarded the sum of $153.49.